  Case 3:18-cv-01322-KAD Document 308-6 Filed 09/29/20 Page 1 of 3




Plaintiff Exhibit F
Case 3:18-cv-01322-KAD Document 308-6 Filed 09/29/20 Page 2 of 3



               Peter Roe




               Peter




 BW-3




        Jane




                           CONFIDENTIAL                        P1384
Case 3:18-cv-01322-KAD Document 308-6 Filed 09/29/20 Page 3 of 3



               Peter Roe




               Peter




        Jane




                           CONFIDENTIAL                        P1385
